OPINION AND ORDER
STEPHENS, Chief Justice.
The movant, Robert H. Jones, has moved to resign from the Kentucky Bar Association and to resign his license to practice law in this Commonwealth.
Movant is presently charged in a disciplinary proceeding before the Kentucky Bar Association. In addition to that disciplinary proceeding, the Bar Association has received additional complaints against mov-ant alleging unethical conduct. The record has been supplemented with certified copies of the records of the United States District Court for the Western District of Kentucky reflecting that movant has entered a plea of guilty to an information charging him with mail fraud whereby various persons were defrauded of sums totaling in excess of $600,000.00, a felony for which he was sentenced to imprisonment for a period of five years.
The Kentucky Bar Association has responded that it has no objection to the motion to resign under the conditions stated in the motion. The terms and conditions under which movant has moved to resign are the equivalent of terms which are imposed upon disbarred attorneys.
It is therefore ordered that the motion of Robert H. Jones to resign from the Kentucky Bar Association and to resign his license to practice law in this Commonwealth is granted.
It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2. Movant shall not file an application for reinstatement for a period of five years from the date of this order.
3. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in cases of disbarment, or any subsequent amendment to SCR 3.520.
4. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
5. Movant shall notify all clients for whom he is actively involved in litigation and similar legal matters, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within ten days of the date of this order and movant shall retain carbon copies of all such letters for inspection by duly authorized agents of the court or the Kentucky Bar Association.